Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Add “made by the method” between “photocatalyst” and “according” in claim 10. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN103285920, English translation, teaches three-dimensional fibre-based aerogel catalyst carrier. 
‘920 teaches a three-dimensional fiber-based aerogel catalyst carrier preparation method, the fibre is natural fibre and/or synthetic fibers and/or inorganic fibers. 
The natural fibre can be  a cellulose fibre and the synthetic fibre can be a polyacrylonitrile fiber. 
This reference does not teach a method comprising preparing ammoniated polyacrylonitrile nanofibers, mixing them with cellulose nanofibers and adding graphite carbon nitride as claimed in claim 1. 
Further, this reference does not teach an aerogel supported heterojunction photocatalyst made by the process in claim 1 as claimed in claim 10. 

CN104611779 teaches Ammoniation of polyacrylonitrile spinning dope comprises (i) dissolving acrylonitrile and comonomer in a solvent, adding initiator and carrying out copolymerization to obtained polyacrylonitrile polymerization solution. 
This reference does not teach a method comprising preparing ammoniated polyacrylonitrile nanofibers, mixing them with cellulose nanofibers and adding graphite carbon nitride as claimed in claim 1. 
Further, this reference does not teach an aerogel supported heterojunction photocatalyst made by the process in claim 1 as claimed in claim 10. 

US20060264132 teaches low density nanoporous materials such as silica aerogels along with fibers in coherent structures.
Cotton and cellulose based fibers are used as fiber reinforcements. Such fibers can be obtained easily in non-woven, woven, knitted, braided, bengaline, boucle or other forms and incorporated into the aerogel composite structure before any gelation of the sol prepared from various gel precursors. Preferably, Rayon which is a modified cellulose fiber and lycra which is a cotton based fiber is used in the current invention. In yet another embodiment, heat treated polyacrylonitrile fibers can be used in the current invention. 
This reference does not teach a method comprising preparing ammoniated polyacrylonitrile nanofibers, mixing them with cellulose nanofibers and adding graphite carbon nitride as claimed in claim 1. 
Further, this reference does not teach an aerogel supported heterojunction photocatalyst made by the process in claim 1 as claimed in claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/27/22